Citation Nr: 0601764	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of polio, 
as aggravated in service, to include left leg and knee, right 
leg and knee, right hip, and low back disorders. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

According to information provided by the National Personnel 
Records Center, the veteran had active service from May 1949 
to May 1950 and from October 1950 to April 1951.  The claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim of entitlement to 
service connection for polio, including on the basis of 
aggravation.  The veteran timely disagreed with that 
determination in October 2004, and, after the RO issued a 
statement of the case in October 2004, the veteran's timely 
substantive appeal was received in November 2004.

In his October 2004 substantive appeal, the veteran requested 
a Travel Board hearing.  The requested hearing was conducted 
in St. Petersburg, Florida, by the undersigned Veterans Law 
Judge, in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his active military service 
aggravated the residuals of polio, which he had contracted at 
age 6.  The service medical records reflect that the veteran 
was released from service because of weakness due to polio.  
The service medical records disclose an opinion that the 
veteran's impairments due to polio were present prior to 
service and were not aggravated by service.  However, because 
the RO did not obtain a post-service opinion, based on all 
the evidence of record, including the veteran's post-service 
clinical records, further development of the claim is 
required.

On Remand, the veteran should again be afforded the 
opportunity to submit evidence proximate to service, if such 
evidence can be identified and located, and he should be 
requested to provide records of medical care related to a 
motor vehicle accident sustained in about 1987 and records 
related to an injury at work incurred in about 1990, and any 
records the veteran is able to identify or locate prior to 
current clinical records beginning in 1996, which have been 
associated with the claims file.  

The veteran should again be advised of the laws and 
regulations governing a determination as to aggravation, and 
medical opinion should be requested as to each element which 
must be considered in an adjudicative decision.  

Under the law, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  In 
contrast, temporary flare-ups of a pre-existing injury or 
disease are not sufficient to show aggravation, unless the 
underlying disorder, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 

Medical opinion should be requested, based on all the 
evidence of record, including the evidence during service and 
all available post-service evidence, as to the likelihood 
that the increase in disability due to polio manifested by 
the veteran in service was a permanent increase in 
disability, or represented the natural progress of the 
disability, or represented a temporary flare-up of the pre-
existing disorder.  

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  The AMC should associate with the 
claims file all VA clinical records since 
June 2004.  The veteran should be asked 
whether he has obtained private clinical 
treatment since June 2004, and any 
identified records should be requested.  

2.  The AMC should request that the 
veteran identify the clinical records 
related to a motor vehicle accident 
sustained in about 1987, and records 
related to an injury at work incurred in 
about 1990, as well as any records of 
post-service injury to the left leg, left 
knee, right leg, right knee, right hip, 
or low back.  

The veteran should again be afforded the 
opportunity to identify any relevant 
records of any type prior to 1996, 
including alternative types of records, 
such as, but not limited to, employment 
records reflecting time lost from work 
and the reason for loss of time, 
statements from employers, fellow 
employees, or others who may have 
observed relevant symptoms, and the like.

3.  The veteran should be afford VA 
examination(s), including, but not 
limited to orthopedic examination, as 
necessary to determine the appropriate 
diagnosis and etiology of each current 
left leg, left knee, right leg, right 
knee, right hip, or low back disorder.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).

Following review of the record and 
examination of the veteran, the examiner 
should state whether the veteran incurred 
polio prior to or during his service.  

If the examiner concludes that the 
veteran incurred polio prior to his 
service, the examiner should offer an 
opinion as to the medical probability, 
i.e., whether it is "more likely than 
not" (meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood), that the 
"atrophy, muscular" described in the 
veteran's March 1951 service examination 
for separation was the natural progress 
of the pre-existing polio.  

If the examiner concludes that the 
"atrophy, muscular" described in the 
veteran's March 1951 service examination 
for separation was NOT the natural 
progress of the pre-existing polio, the 
examiner should state whether it is "more 
likely than not" (meaning likelihood 
greater than 50 percent), "at least as 
likely as not" (meaning likelihood of at 
least 50 percent), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50 percent likelihood), that 
the "atrophy, muscular" noted in 
service permanently increased during the 
veteran's service.  If the examiner 
concludes that it is less than likely or 
unlikely that the muscular atrophy 
described in the March 1951 separation 
examination permanently increased during 
the veteran's service, the examiner 
should state whether it is "more likely 
than not" (meaning likelihood greater 
than 50 percent), "at least as likely as 
not" (meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood), that the 
findings in service regarding "atrophy, 
muscular" represented a temporary 
exacerbation of symptoms.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, after completing any other 
needed development, the AMC/RO should 
reconsider the service connection claim.  
If the determination remains adverse to 
the veteran on readjudication, a 
supplemental statement of the case should 
be issued.  After the veteran and his 
representative have been afforded an 
appropriate period for response, the 
claim should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

